Decided March 1, 1916.1. — Rape—Confession—Insufficiency of the Evidence — Corpus Delicti.Where, upon trial of rape, the fact that defendant made a confession was disputed, yet conceding that on this conflict of testimony the jury would be authorized to find that defendant admitted the rape, still such confession, without ether facts and circumstances in the case in proving the corpus delicti, is not sufficient to. sustain the conviction; especially, where the alleged injured female denied the transaction in toto. Following Harris v. State, 28 Texas Crim. App., 308, and other cases. Prendergast, Presiding Judge, dissenting.8. — Same—Evidence—Reputation of Defendant — Other Transactions.Where, upon trial of rape, the defendant introduced in evidence his general reputation as a good, moral, law-abiding man, the State could not show on cross-examination that since the charge of rape against defendant, these witnesses had heard that defendant had admitted that he had had carnal intercourse with his other two daughters in their childhood days. Prendergast, Presiding Judge, "dissenting.3. —Same—Rule Stated- — General Reputation of Defendant.Where the defendant is on trial, it is his character prior to the commission of the offense that may be inquired into, and not the character he may have had after the commission of the alleged offense, or what was said about his character after that time. Following Hopperwood v. State, 39 Texas Crim. Rep., 15.4. —Same—Evidence—Complaint of Prosecutrix.Where, upon trial of rape, a physician had testified, after making a physical examination of the prosecutrix, that the vagina of prosecutrix was very small and there could have been no entry therein without a rupture and laceration occurring, and that soreness and inflammation would ensue, and the evidence further showed that the prosecutrix was only 14 years of age, and denied the rape upon her, the mother of prosecutrix should have been permitted to testify that her daughter never made any complaint. Prendergast, Presiding Judge, dissenting. ■